The judgment of the court was pronounced by
’King, L
Briggs was an.endorser on a promissory note made by O.rr., of plaintiffs .were the holders. At the maturity .of the note no steps were taken to fix the liability of the endorsers. Briggs, after having been inf0¡¡.!Tle¿i,of his. discharge, gave.a promise,in writingjto hold himself liable for the payment of the note. Both the note and the written promise of Briggs were subsequently lost. The loss of the former only .was duly advertised. This .suit .is instituted .against the defendant, as syndic of B.riggs, to recover the ampuut.of this,lost note. ¡Op the part of the defence, it .is xo.nte.nded that the •Written promise of Briggs, made after his discharge, having been lost, the .plaintiffs could only recover upon showing that the loss had been advertised. A judgment .was rendered in favor o.f .thejffaintiffs, from which the defendant has .appealed.
"We.think that the district judge erred. Briggs had ibeen .completely discharged from his .liability as endorser, and his .obligation .to pay the note of Orr arose from his subsequent .promise, made with a .full knowledge of his discharge. That written promise was the .foundation of the suit; and .it was an .indispensable prerequisite .to a recovery upon it, that its loss should have been .advprtise'd within a reasonable time, .and proper means .taken to recover possession.of the instrument. No such,advertisement appears to have been made. C. C. art. 2259. Lewis v. Splane, ante p. 754.
It is therefore .ordered that the judgment of the District Court be reversed. It is further,ordered that there be judgment against the plaintiffs .as ip case of ,nop-suit, said plaintiffs paying the costs of both .courts.